Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Timothy Meece, on 11/23/2021.

Claims 19-20 (Canceled)

	
Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Nasr (US PGPub 20060101443), in view of Essary (US PGPub 20140173759), in view of Ryall (US Patent 10871957), in view of Lee (US PGPub 20130117232), and further in view of Roche (US Patent 8832640) failed to disclose: a file management computing platform for providing limited access to and information about software source code to a client computing machine, the client computing machine having a display screen, the file management computing platform comprising: a. a first source code repository containing first source code; b. a server computing machine having: i. at least one server processor; ii. at least one server communication interface communicatively coupled to the at least one server processor, the first source code repository, and the client computing machine; iii. server memory communicatively coupled to 

Regarding Claim 1, the closest prior-art found, Nasr, Essary, Ryall, Lee and Roche discloses of a file management computing platform for providing limited access to and information about software source code to a client computing machine, the client computing machine having a display screen, the file management computing platform comprising: a. a first source code repository containing first source code; b. a server computing machine having: i. at least one server processor; ii. at least one server communication interface communicatively coupled to the at least one server processor, the first source code repository, and the client computing machine; iii. server memory communicatively coupled to the server communication interface, said server memory storing server computer-readable instructions that, when executed by the at least one server processor, cause the server computing machine to: 1. access, by the at least one server processor via the at least one server communication interface, the first source code repository; 2. extract, by the at least one server processor from the first source code repository, first metadata corresponding to said first source code; 3. store, by the at least one server processor, the first metadata in a first sector of the server memory; 4. parse, by the at least one server processor, the first metadata into first parsed data; 5. store, by the at least one server processor, the first parsed data in a second sector of the server memory; 6. normalize, by the at least one server processor, the parsed data into first normalized data; 8. store, by the at least one server processor, the first normalized data in the source code database; 9. perform, by the at least one server processor, first analytic processing, on either the first source code information or the first source code, to generate first analytic data; 10. store, by the at least one server processor, the first analytic data in the source code database; a. determine, by 

Nasr individually teaches that each of these types will have slightly different permissions and rights to access and modify source code files within the project repository. Role setup operations include adding users to specific roles and removing users from roles.
Essary also individually teaches that access to source code may be controlled or limited to particular persons. For instance, access to source code may be controlled for purposes of security (e.g., to prevent code theft, etc.). Access to source code may be controlled in various ways, such as by providing a portal (e.g., a terminal or workstation) that limits access to the source code, in effect, controlling the environment through which the source code may be reached and interacted with. Persons may be enabled to access the source code through the portal using a special user account (e.g., a guest account) that is able to navigate and view the source code. In another example, in a source control repository that contains source code files, permissions may be set that grant users permissions to access particular source code files based on the identities of the users. The access rights may be displayed in a list in a selectable form, or may be displayed adjacent to selectable user interface elements (e.g., check boxes, radio buttons, etc.), to be configured and applied to source code. In an embodiment, user interface 504 may display an unencrypted form of encrypted source code 118 (e.g., source code 514) to enable the user to view the source code in plaintext to assist the user in assigning the access rights to the source code access rights to the source code. For instance, a user may be granted permission to read particular source code files, but may not be granted permission to write to those files.
Ryall individually teaches of forwarding the notification to the client device for display on the client device includes forwarding the notification to a client device associated with a user that has permission to approve the promotion of the source code revision for deployment in the target environment.
Lee respectively teaches that for example, development computer system 204 may be a computer system used by one or more developers to develop a database model. For instance, the developer(s) may code the database model in the form of source code 212 that may include programming 
Roche individually teaches that the data mining module corresponding to static code analysis may then normalize the extracted information and output the normalized extracted information as a standardized and generic statistical map 104 (e.g., sca_tool1.map for development team 1 using the Coverity tool and sca_tool2.map for development team 2 using the Pattern Insight tool, as shown in FIG. 1), as will be described in greater detail below. Note that the two generated maps for the two development teams have the same standardized and generic format, even though the two development teams are utilizing two different software development tools.

However, the prior art, Nasr, Essary, Ryall, Lee and Roche failed to disclose the following subject matter such as creating, by the at least one server processor in a third sector of the server memory, a source code database; generating, by the at least one server processor, a search portal graphical user interface instructions to enable a search, by the client computing machine, regarding the first source code, transmitting, by the at least one server processor via the server communication interface to the client computing machine, the search portal graphical user interface instructions, wherein transmitting the search portal graphical user interface instructions to the client computing machine causes the client computing machine to display a search portal graphical user interface on the display screen on the client computing machine; receiving, by the at least one server processor from the client computing machine, a search request regarding the first source code; if the search request corresponds to software in the first source code repository: c. generate, by the at least one server processor, a search result graphical user interface instructions for at least some of the first source code information based on the client computing machines’ first access rights; and d. transmit, by the at least one server processor via the server communication interface to the client computing machine, the search result graphical user interface instructions, wherein transmitting the search result graphical user interface instructions to the 

Therefore, claims 1-18 are allowed while claims 19-20 are canceled.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 






/JAE U JEON/Primary Examiner, Art Unit 2193